Citation Nr: 1741489	
Decision Date: 09/21/17    Archive Date: 10/02/17

DOCKET NO.  12-02 895	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in
 Atlanta, Georgia


THE ISSUES

1. Entitlement to service connection for sinus disability.

2. Entitlement to service connection for hypertension.


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Saudiee Brown, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1982 to January 1983, from October 2001 to May 2002, from June 2003 to May 2004, from July 2005 to February 2007, and from June 2007 to September 2007.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  The Board remanded these matters in May 2016.

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in January 2016.  A transcript of that hearing is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Pursuant to the Board's May 2016 remand, in November 2016 the Veteran underwent a VA examination for her sinus disability and hypertension claims.  The Board asked the VA examiner to determine whether her sinus disability was related to her first period of active service from October 1982 to January 1983 or from October 2001 to May 2002.  If the answer to that question was negative, then the examiner was to address whether the sinus disability increased in severity during service from June 2003 to May 2004 or any subsequent period of service.  In addition, the Board requested that the VA examiner determine whether the Veteran's hypertension was related to her first period of active service from October 1982 to January 1983, and if that answer was in the negative, then whether her hypertension increased in severity during active service from October 2001 to May 2002 or any subsequent period.  

Regarding the Veteran's sinus disability, the examiner concluded that it was less likely as not that the Veteran's sinusitis incurred in or was caused by service.  The examiner reasoned that the evidence predated sinusitis prior to service and that in April 2003, the Veteran cited a history of sinusitis and hypertension (controlled with medication) on the Report of Medical History (Retention exam).  The April 2003 physician commented that the Veteran had three episodes of sinusitis in the past year and that hypertension was diagnosed between 2000 and 2001.  Further, the examiner opined that it was less likely as not that the sinus disability existed during the first period of service, October 1982 to January 1983 or October 2001 to May 2002, because the evidence was negative for chronic sinusitis.  In determining whether the Veteran's sinus disability increased in severity, the examiner's answer is unclear.    

Regarding the Veteran's hypertension, the examiner concluded that it was less likely as not that any hypertension was related to the Veteran's first period of active service from October 1982 to January 1983.  The examiner reasoned that the Veteran first reported a diagnosis of hypertension in 1999; however, the examiner found that evidence suggested a diagnosis of hypertension between 2001 and 2002.  In determining whether the Veteran's hypertension increased in severity, again the examiner's answer is unclear.  In May 2017, an addendum opinion was provided to address the Veteran's hypertension; however, it is still unclear what the examiner's opinion is regarding aggravation of hypertension.

The Board notes that in June 2009, the Veteran's private physician submitted a letter regarding her claims.  The private physician opined that her numerous conditions, including her pharyngitis, allergic rhinitis, upper respiratory infections, and systemic hypertension were likely a direct result from injuries or treatments while serving on active duty.  In February 2016, the Veteran's private physician submitted another letter regarding her claims.  The private physician noted that the Veteran was seen several times by a military physician dating back to 2003 and 2004.  The private physician also described how the Veteran had suffered with upper respiratory infections such as pharyngitis and allergic rhinitis and had been diagnosed as having chronic headaches with the diagnosis of chest pains due to upper respiratory infections.  Finally, the private physician stated that a CT scan dated May 2015 noted that she currently had a mucous retention cyst in an area of her sinuses with a mild case of sinus disease.  The private physician said that what began as an episode of sinusitis became aggravated by her military duties and service.  Further, in July 2017, the Veteran's private physician submitted a letter regarding her claims.  The private physician stated that the Veteran's hypertension and sinusitis were as likely due to her military service.  

The Veteran also contends that the medication she takes for her service-connected and non-service-connected disabilities has aggravated her hypertension.  In May 2009, the Veteran argued in her Notice of Disagreement, that her hypertension had gotten worse due to her increase in medication and many illnesses.  In the June 2009 private physician's letter, the private physician stated that the various medications the Veteran took for her conditions caused her systemic hypertension.  

In January 2016, the Veteran testified at a videoconference hearing regarding her claim.  The Veteran described how she was on two high blood pressure medications, and that her essential or aggravated high blood pressure was caused from taking medications for sinusitis as well as her knee injury, back injury and neck disability.  Overall, the Veteran said that the medication for her service-connected and non-service-connected disabilities aggravated her high blood pressure.

In the February 2016 private physician's letter, the private physician described how the Veteran was prescribed several medications for injuries and sickness she sustained while in the military, including for sinusitis and other upper respiratory infections that would raise her blood pressure.  The private physician stated that this would make her hypertension systemic and malignant, calling it a "cause and effect situation."  Specifically, she was given a number of prescribed NSAIDs for various diagnoses which raised her blood pressure.  The private physician opined that the Veteran's preexisting diagnosis of hypertension was and has been aggravated and made worse by active duty.  

In order to fairly and accurately decide the Veteran's claim, the Board must remand the claim for a new VA opinion to clarify the November 2016 finding.  Once VA undertakes a duty to provide a medical examination, due process requires an adequate medical opinion.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); see also Daves v. Nicholson, 21 Vet. App. 46, 51 (2007), citing Green v. Derwinski, 1 Vet. App. 121, 123-124 (1991); Bowling v. Principi, 15 Vet. App. 1, 12 (2001) (emphasizing the Board's duty to return an inadequate examination report "if further evidence or clarification of the evidence...is essential for a proper appellate decision").

Specifically, the VA examiner must first consider the June 2009, February 2016 and July 2017 private physicians' letters and provide an opinion on whether the Veteran's sinus disability and hypertension were aggravated by service.  In addition, the examiner should consider the lay statements made by the Veteran in her May 2009 notice of disagreement and January 2016 Board hearing, as well as the June 2009 and February 2016 private physicians' letters and determine whether the Veteran's medications for service-connected disabilities have aggravated her hypertension.

Accordingly, the case is REMANDED for the following actions:

1. Obtain any outstanding VA treatment records and associate those documents with the Veteran's claims file.  

2. Obtain an addendum medical opinion from the examiner who conducted the November 2016 examination, or another appropriate professional, if the examiner is unavailable, regarding causation and/or aggravation of the Veteran's sinus disability and hypertension.  The claims folder must be made available to the examiner. 

The examiner should comment on the May 2009 and January 2016 lay statements as well as the July 2009, February 2016 and July 2017 letters from the Veteran's private physicians, where it was concluded that the Veteran's sinus disability and hypertension were aggravated by active duty.  After a review of the evidence, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that the current sinus disability and hypertension were caused or aggravated by active service.

The examiner should also comment on the medications the Veteran takes for her service-connected disabilities and its effect on her hypertension.  After a review of the evidence, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that the current hypertension is caused or aggravated by the medication prescribed for service-connected and non-service-connected disabilities.  

In formulating this opinion, the term "at least as likely as not" does not mean "within the realm of possibility."  Rather, it means that the weight of the medical evidence both for and against the claim is so evenly divided that it is as medically sound to find in favor of the claim as it is to find against it.  A complete rationale should be given for all opinions expressed.  If the examiner must resort to speculation to answer any question, he or she should so explain why a response would be speculative.

3. Then readjudicate the Veteran's claim.  If any benefit remains denied, issue an appropriate Supplemental Statement of the Case, and give the Veteran and his representative an appropriate opportunity to respond.  The case should then be returned to the Board, if otherwise in order, for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




